Exhibit 10.31

WAIVER AND TENTH AMENDMENT

Waiver and Tenth Amendment (this “Agreement”), dated as of April 30, 2008, to
the Credit Agreement, dated as of December 22, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, including all schedules
thereto, the “Credit Agreement”), by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Wells Fargo Foothill, Inc., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Agent”), Velocity Express Corporation, a Delaware corporation (the
“Parent”), each of the Parent’s Subsidiaries identified on the signature pages
thereof as a Borrower (such Subsidiaries are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries, together with the
Parent, are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”).
Capitalized terms used in this Agreement and not defined herein shall have the
applicable meanings given to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, one or more Events of Default have occurred and are continuing under
Section 7.2(a) of the Credit Agreement as a result of the noncompliance by the
Parent and its Subsidiaries with (a) the minimum EBITDA covenant set forth in
Sections 6.16(a) of the Credit Agreement for the twelve month period ended
February 29, 2008 and (b) the driver pay covenant set forth in Section 6.16(c)
of the Credit Agreement for the three week periods ending March 14, 2008 and
April 11, 2008 (collectively, the “Specified Defaults”);

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
agree and, subject to the terms and conditions of this Agreement, the Agent and
the Required Lenders have agreed to waive the Specified Defaults for the period
commencing on the Tenth Amendment Effective Date (as defined below) and ending
on the earliest to occur of the following dates: (i) May 12, 2008, which date
shall be further extended to May 19, 2008 if the Parent has filed with the SEC
for an extension, to a date on or after May 19, 2008, to file its quarterly
report for the quarter ended March 31, 2008, (ii) the date on which any Default
or Event of Default (other than the Specified Defaults) shall occur or exist,
including, without limitation, any Default or Event of Default arising from the
failure to comply with the terms and provisions contained in this Agreement, or
(iii) the date on which the Agent determines, in its sole discretion, there has
occurred after the date hereof, or in the opinion of the Agent there is
reasonably likely to occur after the date hereof, a Material Adverse Change
(such period being hereinafter called, the “Waiver Period”).



--------------------------------------------------------------------------------

NOW, THEREFORE, the Agent, the Required Lenders and the Loan Parties hereby
agree as follows:

1. Loan Parties Acknowledgments. The Loan Parties hereby acknowledge, confirm
and agree that:

(a) As of the close of business on April 22, 2008, (i) the aggregate outstanding
principal amount of the Advances (not including amounts accrued but not yet
charged to the Loan Account) is $8,517,640.00 and the aggregate stated amount of
all outstanding Letters of Credit is $3,122,360.00, and (ii) the Borrowers are
unconditionally indebted and liable for the repayment in full of the outstanding
principal amount of all Advances, all contingent reimbursement obligations with
respect to outstanding Letters of Credit and all other Obligations, including,
without limitation, the Applicable Prepayment Premium, the fees set forth in the
Fee Letter and the fees and expenses of legal counsel to the Agent, without
offset, defense or counterclaim of any kind, nature or description.

(b) All Obligations are secured by valid, enforceable and perfected first
priority Liens (except as otherwise expressly provided in the Loan Documents) in
all of the Collateral, which Liens are enforceable without offset, defense or
counterclaim.

(c) (i) Each of the Loan Documents to which the Loan Parties are a party has
been duly executed and delivered to the Agent and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of the Loan
Parties contained in the Loan Documents to which they are a party constitute the
legal, valid and binding obligations of the Loan Parties, enforceable against
them in accordance with their terms, and the Loan Parties have no offset,
defense or counterclaim to the enforcement of such Obligations, and (iii) the
Agent and the other members of the Lender Group are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents, subject to the
terms of this Agreement.

(d) The Agent’s and the Lenders’ execution of this Agreement shall not
constitute a novation, refinancing, discharge, extinguishment or refunding nor
is it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties, covenants, rights or remedies set forth
in the Credit Agreement or any of the other Loan Documents, except as expressly
provided herein.

(e) (i) Neither the Loan Parties nor any of their Subsidiaries or Affiliates has
any claim or cause of action against the Agent, any Agent-Related Person, any
Lender or any Lender-Related Person (or any of the directors, officers,
employees, agents, Affiliates or attorneys of the foregoing), and (ii) the
Lender Group has heretofore properly performed and satisfied in a timely manner
all of its obligations to the Loan Parties and all of their Subsidiaries and
Affiliates (if any) under the Credit Agreement and the other Loan Documents.
Notwithstanding the foregoing, Loan Parties wish (and the Agent and Lenders
agree) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect the Agent or
any Lenders’ rights, interests, security and/or remedies under the Credit
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Agreement and other good and valuable
consideration, the Loan Parties for themselves and their Affiliates and the

 

2



--------------------------------------------------------------------------------

successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge the Agent, any Agent-Related
Person, any Lender or any Lender-Related Person, together with their respective
successors, assigns, subsidiaries, affiliates, agents and attorneys
(collectively, the “Released Parties”) from: (x) any and all liabilities,
obligations, duties, responsibilities, promises or indebtedness of any kind of
the Released Parties to the Releasors or any of them and (y) all claims,
demands, disputes, offsets, causes of action (whether at law or equity), suits
or defenses of any kind whatsoever (if any), which the Releasors or any of them
had from the beginning of the world, now has or might hereafter have against the
Released Parties or any of them, in either case of clauses (x) or (y) on account
of any condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind (1) that existed, arose or occurred at any time from the beginning of the
world to the execution of this Agreement or (2) that could hereafter arise as a
result, directly or indirectly, of the execution of (or the observance of the
terms of) this Agreement, the Credit Agreement or any of the other Loan
Documents. For purposes of the release contained in this clause (g), any
reference to any Releasor shall mean and include, as applicable, such Person’s
successors and assigns, including, without limitation, any receiver, trustee or
debtor-in-possession, acting on behalf of such Person. As to each and every
claim released hereunder, the Loan Parties hereby represent that they have
received the advice of legal counsel with regard to the releases contained
herein and agrees that no such common law or statutory rule or principle shall
affect the validity or scope or any other aspect of such release.

2. Amendments. The Loan Parties, the Lenders and the Agent wish to amend the
Credit Agreement. Accordingly, on the Tenth Amendment Effective Date, the
parties hereto hereby agree as follows:

(a) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definition in the applicable alphabetical order:

“‘Special Reserve’ means, the sum of (i) $350,000 plus (ii) an additional
$50,000 on each Monday following the Tenth Amendment Effective Date commencing
on April 28,2008.”

(b) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “Base Rate Margin” in its entirety to
read as follows:

“(a) Commencing on April 1, 2008, the relevant Base Rate Margin set forth in the
table below that corresponds to the applicable EBITDA level for the Parent and
its Subsidiaries (as determined in accordance with clauses (b) and (c) below).

 

3



--------------------------------------------------------------------------------

EBITDA

   Base
Rate Margin  

Less than or equal to $15,000,000

   3.50 %

Greater than $15,000,000 but less than $20,000,000

   3.00 %

Greater than $20,000,000

   2.00 %”

(c) Schedule 1.1 of the Credit Agreement and the second sentence of clause
(b) of the definition of “Base Rate Margin” is hereby amended by deleting the
following percentage “1.50%” and substituting “3.50%” in lieu thereof.

(d) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (b) of the definition of “Borrowing Base” in its entirety to
read as follows:

“(b) the sum of (i) the Bank Product Reserve, if any, (ii) the Canadian Reserve,
if any, (iii) the Special Reserve, if any and (iv) the aggregate amount of other
reserves, if any, established by the Agent under Section 2.1(b).”

(e) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “LIBOR Rate Margin” in its entirety to
read as follows:

“(a) Commencing on April 1, 2008, the relevant LIBOR Rate Margin set forth in
the table below that corresponds to the applicable EBITDA level for the Parent
and its Subsidiaries (as determined in accordance with clauses (d) and
(e) below).

 

EBITDA

   LIBOR
Rate Margin  

Less than or equal to $15,000,000

   6.00 %

Greater than $15,000,000 but less than $20,000,000

   5.25 %

Greater than $20,000,000

   4.50 %”

(f) Schedule 1.1 of the Credit Agreement and the second sentence of clause
(b) of the definition of “LIBOR Rate Margin” is hereby amended by deleting the
following percentage “4.00%” and substituting “6.00%” in lieu thereof.

 

4



--------------------------------------------------------------------------------

(g) Article 5 of the Credit Agreement is hereby amended by adding the following
new sections to the end thereto to read in their entirety as follows:

“5.22 Budget. (a) Commencing on the Tenth Amendment Effective Date, the Budget
(as defined below) shall be (i) updated on Wednesday of each week and be in form
and substance satisfactory to the Agent, (ii) consistent with past projections,
(iii) prepared on a reasonable basis and in good faith, (iv) based on
assumptions believed by the Loan Parties and their Subsidiaries to be reasonable
at the time made and upon the best information then reasonably available to the
Loan Parties and their Subsidiaries, and (v) cover a period of thirteen
consecutive weeks, commencing with the Friday of the most recently ended
calendar week, and shall be accompanied by a certificate of the Chief Financial
Officer of the Administrative Borrower certifying as to the matters set forth
above. On or before Wednesday of each week, the Borrowers shall deliver, each in
form and substance satisfactory to the Agent, (1) a reconciliation of the actual
cash receipts, disbursements, net cash, and outstanding Loans for the most
recently-ended calendar week (on a weekly basis and for the four consecutive
weeks ended as of the last day of the most recently-ended calendar week) to the
amount set forth in each budgeted line item in the Budget for such week (and on
a cumulative basis for the four consecutive weeks ended as the last day of the
most recently-ended calendar week), (2) a narrative detailing any discrepancies
between the actual results for such week (and on a cumulative basis for the four
consecutive weeks ended as the last day of the most recently-ended calendar
week) and the Budget for such week (and on a cumulative basis for the four
consecutive weeks ended as the last day of the most recently-ended calendar
week), and (3) an outline of actions to be taken by Loan Parties and their
Subsidiaries to eliminate any adverse discrepancies, if any, to return to
compliance with the applicable Budget; and

(b) By not later than April 25, 2008, the Borrowers shall deliver to the Agent a
revised budget of the Loan Parties for the 2008 and 2009 calendar years, in form
and substance satisfactory to the Agent, setting forth the projected cash
receipts and disbursements of the Loan Parties and the balance of the Loans
projected to be outstanding during such period.

5.23 Financial Consultant. The Loan Parties shall continue the retention of
Houlihan Lokey Howard & Zukin Capital or another financial consultant
satisfactory to the Agent until such time as the Loan Parties receive prior
written consent of the Agent to discontinue such retention.

5.24 Refinancing; Weekly Updates. (a) The Loan Parties shall use their
commercially reasonable efforts to refinance the Obligations under the Credit
Agreement as soon as reasonably possible; and

(b) The Loan Parties and their financial consultant shall

 

5



--------------------------------------------------------------------------------

participate in weekly telephone meetings with the Agent to discuss the status of
the refinancing efforts set forth in clause (a) above, financial performance,
operational performance and any other issues or matters relating to the Loan
Parties which the Agent requests.”

(h) Section 6.1(b) of the Credit Agreement is hereby amended by amending and
restating the following clause in its entirety to read as follows:

“(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness; provided, that Schedule 4.19 shall not include any
Noteholder Indebtedness which is covered by clause (f) of this section,”

(i) Section 7.2(a) of the Credit Agreement is hereby amended by amending and
restating the following clause in its entirety to read as follows:

“(a) fails to perform or observe any term, provision, condition, covenant or
other agreement contained in any of Sections 2.7, 3.3, 5.2, 5.3, 5.4, 5.5, 5.8,
5.12, 5.14, 5.16, 5.17, 5.21, 5.22, 5.23, 5.24 and 6.1 through 6.17 of this
Agreement or Section 6 of the Security Agreement;”

3. Waiver.

(a) Pursuant to the request of the Loan Parties and in accordance with
Section 14.1 of the Credit Agreement, the Agent and Required Lenders hereby
waive the Specified Defaults for the Waiver Period.

(b) The waiver in this Section 3 shall be effective only for the Specified
Defaults and only for the Waiver Period and does not allow for any other or
further departure from the terms and conditions of the Credit Agreement or any
other Loan Document, which terms and conditions shall otherwise continue in full
force and effect.

4. No Waiver; Reservation of Rights. The Agent and the Lenders have not waived,
are not by this Agreement waiving, and have no present intention of waiving any
Events of Default (other than the Specified Defaults for the Waiver Period)
which may be continuing on the date hereof or any Events of Default which may
occur after the date hereof (whether the same or similar to the Specified
Defaults or otherwise), and nothing contained herein shall be deemed or
constitute any such waiver. The Lender Group reserves the right, in its
discretion, to exercise any or all rights or remedies under the Credit
Agreement, the other Loan Documents, applicable law and otherwise (including,
without limitation, any rights afforded to the Agent and Lenders under the
Intercreditor Agreement) as a result of any other Events of Default that may be
continuing on the date hereof or any Events of Default that may occur after the
date hereof, and the Agent and the Lenders have not waived any of such rights or
remedies and nothing in this Agreement, and no delay on the Agent’s and the
Lenders’ part in exercising such rights or remedies, should be construed as a
waiver of any such rights or remedies. Upon the termination of the Waiver
Period, the agreement of the members of the Lender Group to waive the Specified
Defaults and the other agreements of the members of the Lender Group shall
automatically and without further action terminate and be of no force and
effect, it being understood and agreed

 

6



--------------------------------------------------------------------------------

that the effect of such termination will be to permit the Agent (acting upon the
instructions of the Required Lenders, on behalf of the Lender Group) to exercise
any and all of its rights and remedies at any time and from time to time
thereafter, including, without limitation, the right to accelerate all or any
portion of the Obligations and exercise any other rights and remedies set forth
in the Credit Agreement, the other Loan Documents, applicable law or otherwise,
in each case, without any notice, passage of time or forbearance of any kind.
Each member of the Lender Group reserves the right to request any additional
information (financial or otherwise) with respect to the Specified Defaults or
any other Event of Default or otherwise.

5. Reaffirmation of Guaranty; Agreement as Loan Document. Except as specifically
set forth in this Agreement, the Credit Agreement and the other Loan Documents
(including, without limitation, the terms of any guaranty or grant of security
set forth therein) shall remain in full force and effect and are hereby ratified
and confirmed. Upon the effectiveness of this Agreement, each reference to the
Credit Agreement in any Loan Document shall mean and be a reference to the
Credit Agreement as modified hereby. This Agreement shall constitute a Loan
Document and shall (unless expressly indicated herein or therein) be construed,
administered, and applied, in accordance with all of the terms and provisions of
the Credit Agreement and the other Loan Documents. Accordingly, it shall be an
Event of Default under the Credit Agreement if (i) any representation or
warranty made by the Loan Parties under or in connection with this Agreement
shall have been untrue, false or misleading when made, or (ii) the Loan Parties
shall fail to perform or observe any term, covenant or agreement contained in
this Agreement.

6. Conditions to Effectiveness. This Agreement shall become effective and be
deemed effective as of the date when, and only when, all of the following
conditions have been satisfied as determined in the Agent’s sole and absolute
discretion (the date of such effectiveness being herein called the “Tenth
Amendment Effective Date”):

(a) The Agent shall have received a copy of this Agreement duly executed by the
Borrower, the Agent and the Required Lenders;

(b) The Borrowers shall have deliver to the Agent a thirteen-week budget of Loan
Parties, in form and substance satisfactory to the Agent, setting forth the
projected cash receipts and disbursements of Loan Parties and the balance of the
Loans projected to be outstanding on a weekly basis during such period (the
“Budget”);

(b) The Agent shall have received an executed copy of the engagement letter
between the Parent and its financial consultant, Houlihan Lokey Howard & Zukin
Capital, which shall be satisfactory to the Agent;

(c) All out-of-pocket expenses incurred by any member of the Lender Group which
have been invoiced in connection with this Agreement, the Credit Agreement or
any other Loan Document, or the transactions contemplated by any of the
foregoing, shall have been paid by the Borrower; and

(d) As of the Tenth Amendment Effective Date, the representations and warranties
set forth in Section 7 hereof shall be true and correct.

 

7



--------------------------------------------------------------------------------

7. Representation and Warranties. In order to induce the Agent and the Lenders
to enter into his Agreement, the Loan Parties hereby represent and warrant that:

(a) At and as of the date of this Agreement and as of the Tenth Amendment
Effective Date, and both prior to and after giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing or shall
result from the execution of this Agreement.

(b) At and as of the date of this Agreement and at and as of the Tenth Amendment
Effective Date and after giving effect to this Agreement, each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent that such representations and warranties relate solely to an earlier
date).

(c) Each Loan Party (a) has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and (b) has taken all action, corporate or otherwise,
necessary to authorize the execution and delivery of this Amendment.

(d) The execution, delivery and performance by the Loan Parties of this
Agreement will not (a) violate any provision of federal, state, or local law or
regulation applicable to any Loan Party, the Governing Documents of any Loan
Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (b) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party, (c) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of any Loan Party, or (d) require any unobtained approval of any Loan
Party’s interestholders or any unobtained approval or consent of any Person
under any material contractual obligation of any Loan Party.

(e) This Agreement has been duly executed and delivered by each Loan Party and
constitutes the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

8. Lender Group Expenses. All fees, costs and expenses incurred by any member of
the Lender Group in connection with this Agreement and each of the other
documents, instruments and agreements executed in connection herewith,
including, but not limited to, such fees, costs and expenses incurred in
connection with the negotiation, drafting, implementation and enforcement of
this Agreement, shall constitute Lender Group Expenses and shall be paid in
accordance with the terms hereof and the other Loan Documents.

 

8



--------------------------------------------------------------------------------

9. Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Agreement in any jurisdiction.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

11. Integration. This Agreement contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Agreement
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Agreement, all of which have become merged and
finally integrated into this Agreement. Each of the parties understands that in
the event of any subsequent litigation, controversy or dispute concerning any of
the terms, conditions or provisions of this Agreement, no party shall be
entitled to offer or introduce into evidence any oral promises or oral
agreements between the parties relating to the subject matter of this Agreement
not included or referred to herein and not reflected by a writing included or
referred to herein. Any single or partial exercise of any right under this
Agreement shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Agent and the Required Lenders (or any other Person whose
consent is required pursuant to the terms of the Loan Documents), and then only
to the extent in such writing specifically set forth. All remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the members of the Lender Group until the Obligations have been paid in full.
The failure of any party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provisions, nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

12. Binding Effect; Assignment. This Amendment shall be binding upon and inure
to the benefit of the Loan Parties, the Lenders and the Agent and each of their
respective successors and assigns.

13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

14. Governing Law; Waiver of Jury Trial. Without limiting the applicability of
any other provision of the Credit Agreement or any other Loan Document, the
terms and provisions set forth in Section 12 of the Credit Agreement (Choice of
Law and Venue; Jury Trial Waiver) are expressly incorporated herein by
reference.

 

9



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

BORROWERS:

VELOCITY EXPRESS, INC.,

a Delaware corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

VELOCITY EXPRESS LEASING, INC.,

a Delaware corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

VXP MID-WEST, INC.,

a Delaware corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

VXP LEASING MID-WEST, INC.,

a Delaware corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

CLICK MESSENGER SERVICE, INC.,

a New Jersey corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

SECURITIES COURIER CORPORATION,

a New York corporation

By:  

/s/ Edward W. Stone

  Name:   Edward W. Stone Title:   Chief Financial Officer

 

Waiver and 10th Amendment



--------------------------------------------------------------------------------

OLYMPIC COURIER SYSTEMS, INC.,

a New York corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

SILVER STAR EXPRESS, INC.,

a Florida corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

CLAYTON / NATIONAL COURIER SYSTEMS, INC.,

a Missouri corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer GUARANTORS:

VELOCITY EXPRESS CORPORATION,

a Delaware corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

CD&L, INC.,

a Delaware corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

Velocity Systems Franchising Corporation,

a Michigan corporation

By:  

/s/ Edward W. Stone

Name:   Edward W. Stone Title:   Chief Financial Officer

 

Waiver and 10th Amendment



--------------------------------------------------------------------------------

AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC.,

a California corporation

By:  

/s/ Jason P. Shanahan

Name:   Jason P. Shanahan Title:   VP

 

Waiver and 10th Amendment